Name: COUNCIL REGULATION (EC) No 3672/93 of 22 December 1993 opening and providing for the administration of Community tariff quotas for certain industrial products (second series 1994)
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 No L 338/42 31 . 12. 93Official Journal of the European Communities COUNCIL REGULATION (EC) No 3672/93 of 22 December 1993 opening and providing for the administration of Community tariff quotas for certain industrial products (second series 1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however ; this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ;Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas production in the Community of certain indus ­ trial products will remain in the course of 1994 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourble terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1994 taking account of the need not to disturb the markets for such products nor the starting out or develop ­ ment of Community production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; From 1 January 1994 until the date shown in the table below the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; Order No CN code 0) Description Amount of quota Quota duty (%) End of quota period 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 1 000 0 31 . 12. 1994 99,95 % in the form of ingots, intended for the manufac- pieces ture of elements used in the nuclear industry (a) 09.2744 ex 8104 11 00 Unwrought magnesium having a purity of not less than 1 100 0 31 . 12. 1994 99,95 % in the form of ingots, for the manufacture of pieces zirconium sponge (a) 09.2797 ex 8540 41 00 Magnetrons with a power output of not more than 1 000 500 000 0 31 . 12. 1994 W, for the manufacture of microwave ovens (a) pieces No L 338/4331 . 12. 93 Official Journal of the European Communities Order No CN code (') Description Amount of quota Quota duty (%) End of quota period 09.2863 ex 8473 30 90 Thin-film magnetic heads of Winchester technology 70 000 0 31.12.1994 (microsliders) capable of recording to a density of 78 pieces tracks or more per millimetre, for the incorporation in hard disc storage units with an external disc diameter not exceeding 8,89 cm (3,5 inches) (a) 09.2865 ex 8540 91 00 Molybdenum chrome steel frames for the manufacture of 200 000 0 30. 6 . 1994 736,6 mm ( ±1,0 mm) (29 inches) (a) pieces 09.2867 ex 3207 40 90 Glass granulate, containing by weight : 80 tonnes 0 31.12.1994  73 % or more but not more than 77 % of silicon dioxide,  12 % or more but not more than 18 % of diboron trioxide and  4 % or more but not more than 8 % of polyethylene glycol 09.2869 ex 3207 40 90 Glassfrit, containing by weight : 150 tonnes 0 31.12.1994  73 % or more but not more than 76 % of lead monoxide,  10 % or more but not more than 16 % of zinc oxide and,  7 % or more but not more than 1 1 % of diboron trioxide 09.2871 ex 7011 20 00 Glass face-plate : 1 229 000 0 31.12.1994  with a diagonal measurement of 544,5 mm ( ±1,6 pieces mm) and of dimensions of 452,4 x 356 mm ( ±1,6 mm) or  with a diagonal measurement of 723 mm ( ± 3 mm) and of dimensions of 602 x 477 mm ( ± 2 mm), for the manufacture of colour cathode-ray tubes (a) 09.2873 ex 8542 11 23 Static random access memory of C-MOS technology 40 000 000 0 31.12.1994 (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits pieces and an access line exceeding 55 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : KM 62256 M5M 5256 PD 43256  other identification markings relating to devices complying with the abovementioned description 09.2877 ex 2903 69 00 l,2-Bis(pentabromophenyl)ethane 300 tonnes 0 31 . 12. 1994 09.2879 ex 2905 49 90 1,3 : 2,4-bis-0-(methyl/benzyl/idene)-sorbitol 8 tonnes 0 30. 6.1994 (') See Taric codes in the Annex. (a) Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. No L 338/44 Official Journal of the European Communities 31 . 12. 93 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. for release for free circulation, to the extent that the available balance so permits. If a Member States does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1994. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings, shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Council The President J.-M. DEHOUSSE ANNEX Taric codes Order Nos CN codes Taric codes 09.2741 ex 8104 11 00 * 30 09.2744 ex 8104 11 00 * 40 09.2797 ex 8540 41 00 * 91 09.2863 ex 8473 30 90 * 80 09.2865 ex 8540 91 00 * 95 09.2867 ex 3207 40 90 * 30 09.2869 ex 3207 40 90 * 40 09.2867 ex 7011 20 00 * 70 09.2873 ex 8542 11 23 * 26 09.2877 ex 2903 69 00 * 20 09.2879 ex 2905 49 90 * 10